DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 5, 2022 has been entered.  Claims 12-14 and 20-24 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 12 requires a weight ratio of the OSA starch to the glucose syrup or maltodextrin of about 1.06.  For support, Applicants point to Examples 1 and 2 of the present specification.
Examples 1 and 2 provide support to claim a specific composition comprising 78.2 wt% hydrocolloid, 1.2 wt% lutein and 19.6 wt% sugar (or specifically Glucidex 28 E, glucose syrup), wherein the weight ratio of OSA starch to maltodextrin is about 1.06, the Example does not provide support to claim the ranges of 70-78.2 wt% hydrocolloid, 0.1-15 wt% lutein and 15-25 wt% sugar, wherein the weight ratio of OSA starch to maltodextrin is 1.06.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. 
  Applicants explain “the presence of the glucose syrup or maltodextrin in combination with the OSA starch and sugar provides the matrix composition with a suitable viscosity and low amount of foaming and with maltodextrin or glucose syrup present, the matrix composition exhibits high viscosity and a high amount of foaming.
Applicants note Fact Declaration (III) and explain “the purpose of the factual information provided by the Fact Declaration (II) was to demonstrate that the viscosity of liquid formulations that do not contain maltodextrin was exceedingly high and thereby could not subsequently be spray dried.”  
Note, the limitation in amended claim 12 requiring a weight ratio of OSA starch to maltodextrin of 1.06 is enough to overcome the prior art of record.  However, the support to claim this ratio only comes from Examples 1 and 2 of the present specification which require 78.2 wt% hydrocolloid, 1.2 wt% lutein and 19.6 wt% sugar (or specifically Glucidex 28 E, glucose syrup).
In this case, Leuenberger et al. teach a powder containing particles of lutein, a polysaccharide and an adjunct ingredient (pages 1-4).  Leuenberger et al. teach that the lutein powder would comprise from 2% to 11% by weight lutein, from 50 % to 70% by weight polysaccharide (wherein the term “polysaccharide” includes modified food starch, e.g. sodium octenyl succinate (OSA) starch – pages 2-3) and from 5% to 20% by weight diluents wherein the diluents may be selected from  sucarose, invert sugar, glucose, fructose, lactose, maltose, saccharose, sugar alcohols, dextrins and maltodextrin (pages 3-4).  
Therefore, the skilled artisan would have found it obvious to have selected any amount of lutein, OSA starch and diluent within the disclosed ranges and arrive at the present invention.  For example, the powder could comprise 70% by weight OSA starch, 10% by weight lutein, 5% by weight maltodextrin (diluent) and 15% by weight sucrose (i.e. diluent) and fall within the range of ingredients required by claim 12.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP §716.02(d)).  
Here, while the Fact Declarations demonstrate that the viscosity of liquid formulations (i.e., spray dry feedstock) used to make the inventive powder were unexpectedly lower in viscosity than comparative examples made without maltodextrin (Fact Declaration II, Examples A and B), the data represents one combination of ingredients while claim 12 is directed to a powdered composition comprising a range for each ingredient.  
  Moreover, the data does not fairly compare the invention with the prior art, Leuenberger et al.  Leuenberger et al. disclose the components required by claim 12.  A better comparison would be to show that the alternatives to maltodextrin, as taught by Leuenberger et al., would not produce the low viscosity required to spray dry.  
Lastly, it is important to note, the claimed composition only requires a powdered composition.  There is not requirement the powder is made by spray drying.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759